DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-28, 33-41 are pending.
Claims 11-28 are withdrawn.
Claims 29-32 are cancelled.
Claims 1-10 and 33-41 are addressed on the merits herein.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Lower housing” in claim 1, claim 41.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification identities the lower housing as a lower mount frame or plate. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 “Upper housing” in claim 1, claim 41.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification identities the upper housing as an upper mount frame or plate. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Spring assembly” in claim 1.  Claim 41 discloses sufficient structure to accomplish the function and is not interpreted under 35 USC 112f.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification identities the spring assembly as compression springs, captured between an upper spring plate and a lower spring plate.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Adjustment assembly” in claim 4, claim 37-38.  Claim 5 discloses sufficient structure to accomplish the function and is not interpreted under 35 USC 112f.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification identities the adjustment assembly as a rack and pinion assembly or a rack and bell crank assembly.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 10, 34-36 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hill (US 5,794,911).
Re claim 1, Hill discloses a seat mount assembly (Fig. 2) comprising: 
a lower housing (44) constructed to be secured to a vehicle frame member (Col 8 lines 37-41); 
an upper housing (42) constructed to be secured to a seat (30) secured to the vehicle (Col 8 lines 37-41); 
an asymmetric scissor assembly (34, see Fig. 7 where the shape of 100/102 is asymmetrically shaped about the vertically axis through 104) having a first scissor bracket (100) that is pivotably secured (104) to a second scissor bracket (102) wherein opposing ends of the first scissor bracket (100) and the second scissor bracket (102) 
a spring assembly (130, 134, 38) disposed within a footprint (Fig. 3, when viewed from above) of the asymmetric scissor assembly (34), the spring assembly (134, 38) being translatable relative to (Col 17 lines 30-41 discloses moving 38 and 130/134 towards/away from 42) the asymmetric scissor assembly (34) to manipulate a proportion of the spring assembly (130, 134, 38) that is engaged therewith to resist translation (Col 10 lines 19-31, Col 12 lines 60-67, Col 12 lines 35-45, as the springs cooperate with spring assembly 34 for raising and lowering the height of the seat) of the first scissor bracket (100) relative to the second scissor bracket (102).
Re claim 2, Hill discloses the seat mount assembly of claim 1 wherein the spring assembly (130, 134, 38) includes a plurality of biasing devices (38).
Re claim 3, Hill discloses the seat mount assembly of claim 2 wherein the plurality of biasing devices (38) are further defined as a plurality of compression springs (Col 14 lines 9-19).
Re claim 4, Hill discloses the seat mount assembly of claim 1 further comprising an adjustment assembly (82) attached to one of the lower housing (44) and the upper housing (42) and configured to effectuate translation (Col 17 lines 60-Col 18 line 12) of the spring assembly (130, 134, 38) to manipulate a position (Col 17 lines 60-Col 18 line 12) of the spring assembly (130, 134, 38) relative to the asymmetric scissor assembly (34).  
Re claim 6, Hill discloses the seat mount assembly of claim 1 wherein one of the first scissor bracket (100) and the second scissor bracket (102) includes a crossbar 
Re claim 7, Hill discloses the seat mount assembly of claim 1 wherein the spring assembly (130, 134, 38) is further defined as a spring cartridge (as no language defines what constitutes a cartridge) that is disposed between the lower housing (44) and the upper housing (42).
Re claim 10, Hill discloses the seat mount assembly of claim 1 further comprising a handle (82) that extends in a forward direction from the spring assembly (130, 134, 38) and is operable to adjust a position (Col 17 lines 60-Col 18 line 12) of the spring assembly (130, 134, 38) relative to the asymmetric scissor assembly (34).
Re claim 34, Hill discloses the seat mount assembly of claim 1 wherein translation (Col 17 lines 60-Col 18 line 12) of the spring assembly (130, 134, 38) is further defined as moving the spring assembly (130, 134, 38) in a fore and aft direction (Col 17 lines 60-Col 18 line 12 discloses moving springs toward/away from the front of the seat platform, thus being in the fore and aft direction) relative to the asymmetric scissors assembly (34).
Re claim 35, Hill discloses the seat mount assembly of claim 2 wherein translation of the spring assembly (130, 134, 38) translates both ends (Col 6 lines 24-39 states that the spring hangers “move the springs” thus disclosing the entirety of the springs, including both ends, moving) of a respective one of the plurality of biasing devices (38) relative to the asymmetric scissor assembly (34).
Re claim 36, Hill discloses the seat mount assembly of claim 1 wherein the lower housing (44) comprises one of a lower mount frame (44) and a lower mount plate, and .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 5,794,911) in view of Paillard et al (“Paillard”) (US 2006/0237885).
Re claim 5, Hill discloses the seat mount assembly of claim 4 but fails to disclose wherein the adjustment assembly is further defined as one of a rack and pinion assembly and a rack and bell crank assembly.
However, Paillard discloses wherein the adjustment assembly ([0053]) is further defined as one of a rack and pinion assembly ([0053]) and a rack and bell crank assembly.
See MPEP 2143(B).
Re claim 37, Hill discloses the seat mount assembly of claim 1 further comprising an adjustment assembly (82) in operable cooperation with (a) the spring assembly (34) and (b) one of the lower housing (42) and the upper housing (44), the adjustment assembly (82) configured to translate (Col 17 lines 60-Col 18 line 12) the spring assembly (130, 134, 38) relative to the asymmetric scissor assembly (34) between a plurality of pairs of weight adjust position (Col 16 lines 20-33), but fails to disclose the adjustment assembly comprised of one of a rack and pinion assembly and a bellcrank assembly.
However, Paillard discloses wherein the adjustment assembly ([0053]) is comprised of one of a rack and pinion assembly ([0053]) and a rack and bell crank assembly.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustment assembly of Hill wherein the adjustment assembly is comprised of one of a rack and pinion assembly and a rack and bell crank assembly as disclosed by Paillard in order to utilize a cheap, See MPEP 2143(B).
Re claim 38, Hill as modified discloses the seat mount assembly of claim 37 wherein the asymmetric scissor assembly (34) comprises first (100/102 on the right in Fig. 2) and second pairs (100/102 on the left in Fig. 2) of pivotally connected (104) scissor arms (100, 102) disposed between the upper housing (42) and the lower housing (44), wherein one of (on the right) the first and second pairs (100/102) of the pivotally connected (104) scissor arms (100, 102) are laterally spaced apart from (Fig. 2) the other one of (on the left) the first and second pairs (100, 102) of pivotally connected (104) scissor arms (100/102), wherein the adjustment assembly (at least portion 158 of 82) and the spring assembly (34) are disposed between the upper housing (42) and the lower housing (44), and wherein the adjustment assembly (82) and the spring assembly (34) are disposed interjacent (when viewed from the front) the first and second pairs of pivotally connected scissor arms (100/102 on the left and right).
Re claim 39, Hill as modified discloses the seat mount assembly of claim 38 but fails to disclose wherein the spring assembly is comprised of three biasing devices disposed interjacent an upper spring plate and a lower spring plate.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 5,794,911) in view of Forsman et al (“Forsman”) (US 2011/0204684).
Re claim 8, Hill discloses the seat mount assembly of claim 7 but fails to disclose wherein the spring cartridge further comprises at least one tether configured to capture at least one spring between an upper spring plate assembly and a lower spring plate assembly (though Hill discloses a tether at 36).
However, Forsman discloses wherein the spring cartridge further comprises at least one tether (10) configured to capture at least one spring (unlabeled in Fig. 1) between an upper spring plate assembly (12) and a lower spring plate assembly (14).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustment assembly of Hill wherein the spring cartridge further comprises at least one tether configured to capture at least one spring between an upper spring plate assembly and a lower spring plate assembly as disclosed by Forsman in order to better secure the seat position and avoid undesired deformation ([0005]).  

Claim(s) 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 5,794,911) in view of Paillard et al (“Paillard”) (US 2006/0237885) and Forsman et al (“Forsman”) (US 2011/0204684).
Re claim 39, Hill as modified discloses the seat mount assembly of claim 38 but fails to disclose wherein the spring assembly is comprised of three biasing devices disposed interjacent an upper spring plate and a lower spring plate.
However, Forsman discloses biasing device (unlabeled in Fig. 1) disposed interjacent an upper spring plate (12) and a lower spring plate (14).
In re Harza, 274 F.2d 669.
Re claim 40, Hill as modified discloses the seat mount assembly of claim 39 wherein each one of the biasing devices (38) comprises a spring (38) captured in compression (Col 14 lines 9-19) between the upper spring plate (Forsman: 12) and the lower spring plate (Forsman: 14).
	
Allowable Subject Matter
Claim(s) 9, 33 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 41 is allowed.

Response to Arguments 
Claim Rejections 35 USC 102 and/or 103:  Applicant’s arguments with respect to all claims have been considered but are not moot as they do not apply to any of the combination of references relied upon in the above.  In addition, Applicant’s remarks regarding the new claims are addressed in the above.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635